Review under article 78 of the Civil Practice Act of a final determination of the State Tax Commission which affirmed an assessment of additional income tax against the relator for the year 1931. Relator, an attorney at law, contended that certain moneys received by him, and his assignees were gifts and not fees. They came as the result of litigation in which he was one of the attorneys and part of these moneys was actually paid in settlement of the litigation. The determination below was quite in accord with the facts. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.